Fourth Court of Appeals
                                  San Antonio, Texas
                                       December 4, 2018

                                     No. 04-18-00633-CV

                          CITY OF RIO GRANDE, TEXAS, et al.,
                                      Appellants

                                               v.

BFI WASTE SERVICES OF TEXAS, LP d/b/a Allied Waste Services of Rio Grande Valley,
                              Appellees

                  From the 229th Judicial District Court, Starr County, Texas
                                 Trial Court No. DC-15-604
                         Honorable Migdalia Lopez, Judge Presiding


                                        ORDER
       The appellants’ fourth unopposed motion for extension of time to file appellants’ brief is
hereby GRANTED.


                                                    _________________________________
                                                    Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of December, 2018.


                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court